DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1-8 and canceled claims 9-12. Claims 1-8 and 13-17 are pending. Claims 13-17 are withdrawn from consideration.
	
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/2/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. The 112(b) rejections have been withdrawn.

Applicant’s arguments, see Remarks, filed 3/2/2022, with respect to the 102 rejections of record have been fully considered and are persuasive.  Specifically, Applicant has argued that the cancelation of claims 9-12 have obviated the 102 rejections of record. The 102 rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/2/2022, with respect to the 103 rejections over Overheul in view of Pattee have been fully considered and are persuasive.
Applicant has argued that it would not be obvious to modify Overheul in view of Pattee to arrive at the claims of the present Application. While Examiner does not necessarily agree with every aspect of Applicant’s arguments, Examiner does agree that reliance upon Pattee’s spray dryer to teach a direct contact evaporator is somewhat of a weak position. In particular, when it comes to claim language regarding the “concentrated thin stillage” formed in the direct contact evaporator being fed to subsequent evaporators as in claims 3 and 4.

Regardless, it is notoriously well known in the art to provide thin stillage formed during ethanol production into an evaporator to form a concentrated thin stillage. For example, Overheul includes such a method step, but there are many other prior art processes which comprise a step of providing thin stillage formed during ethanol production into an evaporator to form a concentrated thin stillage. Thus, the only difference between the method of claim 1 and the notoriously well-known prior art method of concentrating thin stillage in an evaporator is that Applicant’s evaporator is of the direct contact variety. 
Direct contact evaporators are well-known in the art, and have been for some time. For example, newly cited reference Bassler (US 394,434) teaches a direct contact evaporator for concentrating (condensing) liquids of biological origin, such as milk, cane juice, and glucose (Figure 1, Page 1 Lines 1-50, Page 2 Lines 23-52). A person having ordinary skill in the art would appreciate that thin stillage also a liquid of biological origin. Thus, a person having ordinary skill in the art would recognize that direct contact evaporator’s, e.g. like that of Bassler, are suitable for use in concentrating thin stillage.
It is well established that it would be obvious to one of ordinary skill in the art before the effective filing date to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
In view of the above, it is Examiner’s position that claim 1 would be obvious to one of ordinary skill in the art. Therefore, after further consideration, Examiner has made new rejections over Overheul in view of newly cited reference Bassler (US 394,434). See 103 rejections below for details. 
One of Applicant’s arguments is directed specifically at Overheul, and thus, applies also to the new rejections over Overheul in view of Bassler. Specifically, Applicant has argued that Overheul teaches 
A prior art teaching to one element does not represent a teaching away from alternative elements. Assertions to the contrary essentially would be arguing that any substitution of one prior art element for another is de facto non-obvious. Clearly such assertions are false, as it is well established that it would be obvious to substitute of one prior art element for another in order to obtain predictable results (MPEP 2143). Therefore, Overheul’s teachings regarding the use of an evaporator using indirect heat exchange do not constitute a teaching away from the use of a direct contact evaporator.
 
The following are new claim objections.
Claim Objections
The claims are objected to because of the following informalities:  
Applicant has canceled claims 9-12, i.e. said claims are marked as canceled in the amendment filed 3/2/2022. However, the 3/2/2022 contains all of the text of canceled claims 9-12 as was previously presented in the 11/18/2021 claim set.  
“No claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered,’” (37 CFR 1.121 (c)(4)(i)). Thus, there should be no claim text in any of canceled claims 9-12. 
Appropriate correction is required.

The following are new rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overheul (US 2015/0045594) in view of Bassler (US 394,434).
With regard to claim 1: Overheul teaches a method for concentrating thin stillage formed in ethanol production (abstract, paragraph [0020]), the method comprising:
Providing thin stillage 40 formed during ethanol production into an evaporator (first effect) 46 to form concentrated thin stillage 50 (Figure 1, paragraph [0020]).
Overheul is silent to the evaporator being a direct contact evaporator.
However, the use of direct contact evaporators is known in the art. For example, Bassler teaches a process for concentrating (condensing) a liquid using a direct contact evaporator, wherein the liquid can be of biological origin, such as milk, cane juice, and glucose (Figure 1, Page 1 Lines 1-50, Page 2 Lines 23-52). A person having ordinary skill in the art would appreciate that thin stillage, like that in Overheul is also a liquid of biological origin. Thus, a person having ordinary skill in the art would recognize that an evaporator like that of Bassler is suitable for use in concentrating thin stillage. It is well established that it would be obvious to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Overheul in view of Bassler by replacing the evaporator 46 with a direct contact evaporator, in 
With regard to claim 5: The direct contact evaporator includes a column (vertical vaporizing-vessel) A having an opening (outlet-flue) A’ at the top thereof (Bassler: Figure 1, Page 1 Lines 38-49). Therefore, the direct contact evaporator is an open column direct contact evaporator.

Claims 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overheul in view of Bassler, as applied to claims 1 and 5 above, and in further view of Hermelin (US 2,349,657).
With regard to claims 2, 3, 6, and 7: Modified Overheul teaches providing the concentrated thin stillage 50 into a second evaporator (second effect) 54 to form a syrup 58 from the thin stillage (Overheul: Figure 1, paragraph [0020]).
Modified Overheul does not explicitly teach that the second evaporator is a falling film evaporator.
However, the use of falling film evaporators is known in the art. For example, Hermelin teaches a falling film evaporator (Page 1 Left Column Lines 1-40). It is well established that it would be obvious to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Overheul in view of Hermelin by replacing the second evaporator with a falling film evaporator, order to obtain an ethanol production method having a predictably functional step of concentrating concentrated thin stillage into syrup using an evaporator.
With regard to claims 4 and 8: Modified Overheul is silent to the syrup being concentrated using a second direct contact evaporator.
However, a person having ordinary skill in the art would recognize that any solution, including the syrup of modified Overheul, can be further concentrated by subjecting it to additional evaporation processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Overheul by adding a step of further concentrating (evaporating) the syrup using a second direct contact spray evaporator, in order to obtain a further concentrated syrup.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772